Case 1:15-cv-01031-JFB-SRF Document 575 Filed 11/01/18 Page 1 of 4 PageID #: 35822



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  HOLOGIC, INC., and CYTYC SURGICAL
  PRODUCTS, LLC,

                        Plaintiffs,
                 v.
                                                              C.A. No. 15-1031-JFB-SRF
  MINERVA SURGICAL, INC.,

                        Defendant.


                              REQUEST FOR ORAL ARGUMENT

         Pursuant to Local Rule 7.1.4, plaintiffs Hologic, Inc. and Cytyc Surgical Products, LLC

  (collectively, “Plaintiffs”) respectfully request oral argument on their post-trial motions, as

  follows: (i) Plaintiffs’ Motion for Attorneys’ Fees and Related Non-Taxable Costs (D.I. 528), (ii)

  Plaintiffs’ Motion for Enhanced Damages (D.I. 530), (iii) Plaintiffs’ Motion for Permanent

  Injunction (D.I. 532), and (iv) Plaintiffs’ Motion for an Accounting, Supplemental Damages,

  Ongoing Royalties, Pre-Judgment Interest, and Post-Judgment Interest (D.I. 534). Briefing on the

  motions is now complete.

  DATED: November 1, 2018                      YOUNG CONAWAY STARGATT & TAYLOR LLP

  Of Counsel:                                  /s/ Karen L. Pascale
                                               __________________________________________
  Matthew M. Wolf                              Karen L. Pascale (#2903)
  Marc A. Cohn                                 Pilar G. Kraman (#5199)
  ARNOLD & PORTER KAYE SCHOLER LLP             Rodney Square
  601 Massachusetts Ave., NW                   1000 North King Street
  Washington, DC 20001-3743                    Wilmington, DE 19801
  Telephone: (202) 942-5000                    Telephone: (302) 571-6600
  matthew.wolf@arnoldporter.com                kpascale@ycst.com
  marc.cohn@arnoldporter.com                   pkraman@ycst.com

  Jennifer A. Sklenar                          Attorneys for Plaintiffs Hologic, Inc.
  ARNOLD & PORTER KAYE SCHOLER LLP             and Cytyc Surgical Products, LLC
  777 South Figueroa Street, 44th Floor


                                                  1
Case 1:15-cv-01031-JFB-SRF Document 575 Filed 11/01/18 Page 2 of 4 PageID #: 35823



  Los Angeles, CA 90017-5844
  Telephone: (202) 243-4000
  jennifer.sklenar@arnoldporter.com

  Ryan J. Casamiquela
  ARNOLD & PORTER KAYE SCHOLER LLP
  Three Embarcadero Center
  San Francisco, CA 94111-4024
  Telephone: (415) 471-3100
  ryan.casamiquela@arnoldporter.com

  David A. Caine
  Philip W. Marsh
  Assad H. Rajani
  ARNOLD & PORTER KAYE SCHOLER LLP
  Five Palo Alto Square
  3000 El Camino Real, Suite 500
  Palo Alto, CA 94306
  Telephone: (650) 319-4500
  david.caine@arnoldporter.com
  philip.marsh@arnoldporter.com
  assad.rajani@arnoldporter.com




                                        2
Case 1:15-cv-01031-JFB-SRF Document 575 Filed 11/01/18 Page 3 of 4 PageID #: 35824



                                   CERTIFICATE OF SERVICE

           I, Karen L. Pascale, Esquire, hereby certify that on November 1, 2018, I caused to be

  electronically filed a true and correct copy of the foregoing document with the Clerk of the Court

  using CM/ECF (which will send notification that such filing is available for viewing and

  downloading to all registered counsel), and in addition caused true and correct copies of the

  foregoing document to be served upon the following counsel of record by electronic mail:


   Attorneys for Defendant Minerva Surgical, Inc.:

   Benjamin J. Schladweiler                          schladweilerb@gtlaw.com
   GRRENBERG TRAURIG LLP
   The Nemours Building
   1007 North Orange Street
   Suite 1200
   Wilmington, DE 19801

   Vera M. Elson                                             velson@wsgr.com
   Dale R. Bish                                               dbish@wsgr.com
   Christopher D. Mays                                       cmays@wsgr.com
   WILSON SONSINI GOODRICH & ROSATI
   650 Page Mill Road
   Palo Alto, CA 94304-1050

   Olivia M. Kim                                              okim@wsgr.com
   Neil N. Desai                                            ndesai@wsgr.com
   Edward G. Poplawski                                  epoplawski@wsgr.com
   WILSON SONSINI GOODRICH & ROSATI
   633 West Fifth Street, Suite 1550
   Los Angeles, CA 90071

   Robert N. Hochman                                     rhochman@sidley.com
   SIDLEY AUSTIN LLP
   One South Dearborn
   Chicago, Illinois 60603




  01:17986910.1
     Case 1:15-cv-01031-JFB-SRF Document 575 Filed 11/01/18 Page 4 of 4 PageID #: 35825



                                           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                           /s/ Karen L. Pascale
         November 1, 2018
                                           Karen L. Pascale (No. 2903) [kpascale@ycst.com]
                                           Pilar G. Kraman (#5199) [pkraman@ycst.com]
                                           Rodney Square
                                           1000 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: 302-571-6600
                                           Attorneys for Plaintiffs, Hologic, Inc.
                                           and Cytyc Surgical Products, LLC




01:17986910.1
                                             2
